                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

In re                                       :                       Chapter 11
                                            :
PROFESSIONAL FINANCIAL INVESTORS, INC., and :                       Case No. 20-30579
PROFESSIONAL INVESTORS SECURITY FUND, INC. :                        Case No. 20-30604
                                            :
                                            :                       (Jointly Administered Under
                     Debtors.               :                       Case No. 20-30579)

           MOTION FOR RELIEF FROM THE AUTOMATIC STAY,
TO THE EXTENT APPLICABLE, TO ALLOW ADVANCEMENT, REIMBURSEMENT,
        AND/OR PAYMENT OF DEFENSE COSTS UNDER D&O POLICY

        Leslie Wallach (the “Movant”), on behalf of herself, Manuel Romero, Charlene Albanese,

and Professional Financial Investors, Inc. (“PFI”) (collectively, the “Insured Persons”), as former

Chief Financial Officer of PFI, by and through the undersigned counsel and pursuant to

Bankruptcy Code, 11 U.S.C. sections 105(a) and 362, and Federal Rule of Bankruptcy Procedure

4001, hereby respectfully moves for an Order for relief from the automatic stay, to the extent

applicable, to permit the payment, reimbursement, and/or advancement of all defense costs

incurred and to be incurred under the Business and Management Indemnity Policy No.

EKS3309995 (the “Policy”) issued by E-Risk Services, LLC and underwritten by Scottsdale

Insurance Company (“Scottsdale”), through Nationwide Insurance Company (“Nationwide”) for

those reasons discussed below.

I.      INTRODUCTION

        1.     The Insured Persons are named in some or all of the following regulatory and

criminal investigations and/or proceedings (collectively, the “Actions”):

               (a)    In the Matter of Professional Financials Investors, Inc. (SF-4393) (the
                      “SEC Investigation”);




                                                3

Case: 20-30604       Doc# 752     Filed: 07/09/21     Entered: 07/09/21 14:23:21        Page 1 of
                                              13
               (b)     Susan Aiken v. Professional Financial Investors, Inc., et al., Case No. CIV-
                       2001560, Superior Court of the State of California, Marin County (the
                       “State Court Action”);

               (c)     Subpoenas issued by the Securities Exchange Commission to Movant and
                       Romero (the “SEC Subpoenas”); and

               (d)     Subpoena issued by the U.S. Department of Justice to PFI (the “DOJ
                       Subpoena”).

       2.      By this Motion, the Insured Persons seek an order that the automatic stay does not

bar the payment, reimbursement, and/or advancement of insurance proceeds under the Policy

issued for any of the Insured Persons’ defense costs, wherever incurred, including, but not limited

to, those defense costs incurred in connection with the Actions.

       3.      In addition to the Actions, the Insured Persons further seek that the relief requested

herein shall apply to any covered Claim (as defined in the Policy), including any future, related

investigation and/or proceeding, noticed under the Policy (an “Additional Action”). The

Bankruptcy Court will resolve any dispute between the parties as to whether the automatic stay

should be lifted with respect to any Additional Action.

       4.      As discussed herein, the bankruptcy estate either has no interest in some or all of

the proceeds of the Policy, or any interest that the bankruptcy estate has is expressly subordinate

to the Insured Persons’ priority rights in such proceeds. Thus, the proceeds of the Policy that are

available to pay the Insured Persons’ defense costs are not estate property and are not subject to

the automatic stay. Alternatively, the Insured Persons’ are entitled to relief from the automatic stay

in order to access proceeds of the Policy to pay their costs in defending, among other things, the

claims being asserted against them.

//

//



                                                  4

Case: 20-30604       Doc# 752      Filed: 07/09/21      Entered: 07/09/21 14:23:21        Page 2 of
                                               13
II.    JURISDICTION

       5.      On July 16, 2020, Professional Investors Security Fund, Inc. (“PISF,” together with

PFI, the “Debtors”), commenced a Chapter 11 case, Case No. 20-30579, by filing a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. Subsequent to the petition filed by

PISF, PFI commenced its Chapter 11 case, Case No. 20-30604, by filing a voluntary petition on

July 26, 2020. Pursuant to Bankruptcy Code §§ 1107(a) and 1108, the Debtors continue as debtors-

in-possession. The Debtors are headquartered in Novato, California, and operate as a business

selling investments in residential and commercial real estate.

       6.      This Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157 and

1334(b). Venue of the Debtors’ Chapter 11 cases and this application is proper in this district under

28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief sought herein is Bankruptcy

Code section 362. This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(G).

II.    THE POLICY AND REQUEST FOR TOLLING AGREEMENT

       A.      The Policy’s Relevant Provisions.

       7.      On or about October 31, 2019, the Debtors purchased the Policy, otherwise known

as a “Directors and Officers,” or “D&O,” policy. See Declaration of Gabriel Z. Reynoso

(“Reynoso Decl.”) ¶ 4; Exhibit A, Directors and Officers and Company Coverage Section. The

Policy was in effect from October 31, 2019 through October 31, 2020, at 12:01 a.m.

       8.      The Directors and Officers and Company Coverage Section of the Policy defines

an “Insured” as the “Company and the Directors and Officers.” See id. p. 2, § B.5. “Directors and

Officers” are defined, in pertinent part, as “a duly elected or appointed director, officer, or similar

executive of the Company, or any member of the management board of the company.” Id. § B.4.a.

“Loss” is defined as “damages, judgments, settlements, pre-judgment or post-judgment interest



                                                  5

Case: 20-30604       Doc# 752       Filed: 07/09/21     Entered: 07/09/21 14:23:21         Page 3 of
                                                13
awarded by a court, and Costs, Charges and Expenses incurred by Directors and Officers under

Insuring Clauses 1. or 2. Or the Company under Insuring Clause 3.” Id. § B.7. The Policy defines

“Costs, Charges, and Expenses” as “reasonable and necessary legal costs, charges, fees and

expenses incurred by any of the Insureds in defending Claims and the premium for appeal,

attachment or similar bonds arising out of covered judgments, but with no obligation to furnish

such bonds and only for the amount of such judgment that is up to the applicable Limit of Liability”

and “reasonable and necessary legal costs, charges, fees and expenses incurred by any of the

Insureds in investigating a written demand, by one or more of the securities holders of the

Company upon the board of directors or the management board of the Company, to bring a civil

proceeding against any of the Directors and Officers on behalf of the Company.” Id., pp. 1-2, §

B.3.a-b.

        9.      “Claim” means “a written demand against any Insured for monetary damages or

non-monetary or injunctive relief.” Id., pp. 1-2, § B.1.b.

        10.     Pursuant to the Policy’s Insuring Clauses, Nationwide agrees to:

                The Insurer shall pay the Loss of the Directors and Officers for which the
                Directors and Officers are not indemnified by the Company and which the
                Directors and Officers have become legally obligated to pay by reason of a
                Claim first made against the Directors and Officers during the Policy Period
                or, if elected, the Extended Period, and reported to the Insurer pursuant to
                Section E.1. herein, for any Wrongful Act taking place prior to the end of
                the Policy Period.

Id., p. 1, § A.1. Nationwide further has agreed to “pay the Loss of the Company which the

Company becomes legally obligated to pay by reason of a Claim first made against the Company

during the Policy Period . . . for any Wrongful Act taking place prior to the end of the Policy

Period.” Id., p. 1, § A.3.




                                                  6

Case: 20-30604        Doc# 752     Filed: 07/09/21     Entered: 07/09/21 14:23:21       Page 4 of
                                               13
        11.       For purposes of the Directors and Officers and Company Coverage provided by the

Policy, “Wrongful Act” means “any or actual alleged error, omission, misleading statement,

misstatement, neglect, breach of duty or act allegedly committed or attempted by:


                  (a)    any of the Directors and Officers, while acting in their capacity as
                         such, or any matter claimed against any Director and Officer solely
                         by reason of his or her serving in such capacity;

                  (b)    any of the Directors and Officers, while acting in their capacity as a
                         director, officer, trustee, governor, executive director or similar
                         position of any Outside Entity where such service is with the
                         knowledge and consent of the Company; and

                  (c)    the Company, but only with respect to Insuring Clause 3. of this
                         Coverage Section.”
Id., p. 3, § 9.

        12.       Professional Financial Investors, Inc., is the “Company” named under the Policy.

The Insured Persons were each duly-appointed Directors and Officers of PFI: (1) Movant, as the

former Chief Financial Officer; (2) Romero, as the Chief Financial Officer; and (3) Albanese,

listed as a former Director. See Reynoso Decl. ¶ 3; Declaration of Chad Weaver (“Weaver Decl.”)

¶ 3; Declaration of Wendy M. Thomas (“Thomas Decl.”) ¶ 3.

        13.       The Insured Persons have incurred, and will continue to incur, attorneys’ fees and

other defense costs in connection with, among other actions and/or claims, the Actions. The

Insured Persons are entitled to access proceeds from the Policy in order to defend themselves in

connection with, among other actions and/or claims, the Actions.

        14.       Under the Policy, Nationwide assumes no duty to defend the Insured Persons

against the Actions. However, Nationwide retains the right to associate with the Insured Persons

regarding the defense of the Claims. In this regard, Nationwide has approved the retention of the

following as counsel for the Insured Persons: (1) Gabriel Z. Reynoso, Esq., of Winget Spadafora


                                                   7

Case: 20-30604          Doc# 752     Filed: 07/09/21     Entered: 07/09/21 14:23:21        Page 5 of
                                                 13
& Schwartzberg, LLP, appointed as counsel for Movant; (2) Wendy M. Thomas, Esq., of Tadjedin

Thomas & Engbloom Law Group, appointed as counsel for Romero; (3) Chad Weaver, Esq., of

Freeman Mathis & Gary, LLP, appointed as counsel for Albanese; and (4) David Aveni, Esq., of

Wilson Elser Moskowitz Edelman & Dicker LLP, appointed as counsel for PFI. See Reynoso Decl.

¶ 2; Weaver Decl. ¶ 2; Thomas Decl. ¶ 2; Declaration of David J. Aveni (“Aveni Decl.”) ¶ 2.

       B.      The Request for Tolling Agreement.
       15.     On July 2, 2020, the State Court Action, a class action complaint stylized as Susan

Aiken, et al. v. Professional Financial Investors, Inc., et al., Case No. CIV2001560, was filed in

the Superior Court of the State of California, County of Marin, against the Debtors, among others,

which asserted the following causes of action: (1) California Statutory Securities Fraud; (2) Sale

of Unregistered Securities; (3) Breach of Fiduciary Duty; (4) Negligent Misrepresentation; and (5)

Breach of Contract. See Reynoso Decl. ¶ 5; Exhibit B, State Court Action, ¶¶ 50-80. Further, on

or about September 29, 2020, the Securities and Exchange Commission (“SEC”) initiated an

investigation into PFI, the SEC Investigation, stylized as In the Matter of Professional Financial

Investors, Inc., SF-4393. On August 19, 2020, the Official Committee of Unsecured Creditors of

the Debtors (the “Creditors Committee”) was appointed to investigate and, if appropriate, initiate

and prosecute estate claims and causes of action, including derivative claims, against the current

and former officers, directors, members, managers and professionals of the Debtors.

       16.     On October 30, 2020, counsel for the Creditors Committee issued a letter to

Scottsdale, requesting a tolling agreement or waiver of the statute of limitations for certain

potential claims of alleged negligence and breaches of fiduciary duties based on and/or resulting

from certain financial improprieties in the management of PFI that were purportedly discovered

during an audit following the death of Kenneth Casey, the founder of PFI. See Reynoso Decl. ¶ 6;

Weaver Decl. ¶ 4; Thomas Decl. ¶ 4; Exhibit C, October 30, 2020 Tolling Request Letter from

                                                8

Case: 20-30604      Doc# 752      Filed: 07/09/21    Entered: 07/09/21 14:23:21        Page 6 of
                                              13
John D. Fiero, at 2. Specifically, the Creditors Committee allege that the Insured Persons engaged

in the following purported actions:


               (a)    Commingling of funds in a manner contrary to (a) the representations
                      PFI, PISF and its affiliated entities made to investors; (b) applicable
                      corporate formalities; and (c) the legal principles of corporate
                      separateness. This includes mishandling of investor checks,
                      mishandling of wired funds, over-subscription of legal entities
                      resulting in investor dilution, and use of one entity’s assets for the
                      benefit of another;

               (b)    Inappropriate transactions with insiders, including (a) “sales” of
                      interests in company assets to officers and control persons without
                      receipt of identifiable or reasonable consideration; (b) insiders taking
                      corporate opportunities for themselves; and (c) bookkeeping
                      irregularities in which insider transactions were inconsistent with the
                      actual underlying transaction and which obscured the malfeasance;

               (c)    Mishandling of client account rollovers, including using affiliate cash
                      to substitute for client account cash and wrongful use of pooled
                      accounts that frustrated the ability to trace investor and affiliate funds;

               (d)    Irregularities in the administration of client investments secured by
                      deeds of trust, including mishandling of the recordation or
                      reconveyance of deeds of trust, failing to record or rerecord deeds of
                      trust, and…in many instances doing so contrary to fiduciary duties
                      owed to creditors;

               (e)    Agreement to “special” deals with favored investors contrary to the
                      fiduciary duties owed to investors at large, including incurring
                      additional obligations to such favored investors for no additional
                      consideration and awarding property interests to certain investors
                      greater than the value provided to the enterprise; and

               (f)    Inappropriate diversions of corporate assets to insiders, including but
                      not limited to (a) purported “loans” to Mr. Casey that were later
                      expunged at year-end through accounting irregularities, (b) direct cash
                      transfers to Mr. Casey in violation of corporate fiduciary duties, use
                      of investor monies paid directly to Mr. Casey where the entity then
                      acknowledged an obligation to the investor without having received
                      appropriate consideration,…[p]ayments to Ken Casey; (c) direct and
                      indirect cash payments to or for the benefit of Lewis Wallach
                      including payments to the “Liberty Lakes” property owned by
                      Wallach, cash payments to Mr. Wallach, and payments on Mr.
                      Wallach’s personal credit card.

                                                 9

Case: 20-30604       Doc# 752     Filed: 07/09/21      Entered: 07/09/21 14:23:21          Page 7 of
                                              13
Id. at 2-3.


III.    ARGUMENT

        17.    “Section 362 gives the bankruptcy court wide latitude in crafting relief from the

automatic stay, including the power to grant retroactive relief from the stay.” In re Kissenger, 28

72 F.3d 107, 108 (9th Cir. 1995) (quoting In re Schwartz, 954 F.2d 569, 572 (9th Cir. 1992)).

Movant now petitions this Court to lift the automatic stay, pursuant to 11 U.S.C. § 362(d), in order

to allow Nationwide to advance defense costs to the Insured Persons in defense of the claims that

are being pursued by the Creditors Committee, including, but not limited to, the Actions.

        18.    Movant urges the Court to acknowledge the considerable legal fees that have been

incurred, and will be incurred, arising from numerous regulatory investigations and threats of

future lawsuits. As more fully set forth below, the Insured Persons have been provided a defense

by Nationwide in response to the claims brought by the Creditors Committee. As such, the Policy

proceeds should not be subject to the automatic stay in place in connection with the present request

for tolling agreement made by the Creditors Committee. In the alternative, even if the Policy

proceeds did constitute property of the bankruptcy estate, this Court should lift the automatic stay

with respect to the Policy proceeds in order to allow payment of defense costs that have been

incurred and will be incurred by the Insured Persons.

        A.     The Policy Proceeds Are Not Bankruptcy Estate Assets.

        19.    Section 362 of the Bankruptcy Code provides, in relevant part, that the automatic

stay which is imposed as of the petition date stays “any act to obtain possession of property of the

estate or of property from the estate or to exercise control over property of the estate” and “any act

to create, perfect, or enforce any lien against property of the estate.” Adelphia Communs. Corp. v.

Associated Elec. & Gas Ins. Servs. (In Re Adelphia Communs. Corp.), 285 B.R. 580, 590 (Bankr.


                                                 10

Case: 20-30604       Doc# 752      Filed: 07/09/21      Entered: 07/09/21 14:23:21        Page 8 of
                                               13
S.D.N.Y. 2002); 11 U.S.C. §§ 362(a)(3)-(a)(4). “Property of the estate is defined as all legal or

equitable interests of the debtor in property as of the commencement of the case . . . .” Id. (citing

11 U.S.C. § 541(a)(1)).

       20.     “The majority view is that insurance policies are property of the bankruptcy estate

and protected by the automatic stay provision of Section 362(a)(3) of the Code.” (Internal citations

omitted). In re Focus Capital, Inc., 504 B.R. 296, 304 (Bankr. N.H. 2014). However, the relevant

question is “not who owns the policies, but who owns the liability proceeds.” In re Louisiana

World Exposition, Inc., 832 F.2d 1391, 1399 (5th Cir. 1987). Where a D&O policy provides

coverage to both the corporate entity and individual directors and officers, “courts have held that

the proceeds will be property of the estate if depletion of the proceeds would have an adverse effect

on the estate to the extent the policy actually protects the estate’s other assets from diminution.”

(Internal citations and quotation marks omitted). In re MF Global Holdings Ltd., 515 B.R. 193,

203 (Bankr. S.D.N.Y. 2014). In such circumstances, courts consider the extent to which a

“colorable insurance claim” exists against the debtor. See, e.g., In re Allied Digital Techs. Corp.,

306 B.R. 505, 512 (Bankr. D. Del. 2004). In Allied Digital, the Court held that the debtor could

have held an interest in insurance policy proceeds if it had been subject to a covered litigation

claim, but because no party had made a claim against it, the policy proceeds were held not to be

part of the bankruptcy estate’s assets. Id. at 511.

       21.     Here, the Policy at issue promises payment of defense costs incurred by the Policy’s

directors and officers in defending claims potentially falling within the Policy’s coverage.

Nationwide has already acknowledged its defense obligations as it concerns the claims asserted by

the Creditors Committee, including the Actions, subject to a reservation of rights and has agreed

to forward defense costs to the Insured Persons. The Creditors Committee brings claims against



                                                  11

Case: 20-30604        Doc# 752      Filed: 07/09/21    Entered: 07/09/21 14:23:21        Page 9 of
                                                13
the Insured Persons as former directors and officers of PFI, which falls within the purview of

claims covered under the Policy. Because these claims are covered under the terms of the Policy

and Nationwide has agreed to forward defense costs to the Insured Persons, Movant respectfully

requests that this Court confirm that the Policy proceeds—to which the Insured Persons are

contractually entitled as defense costs—do not constitute bankruptcy estate assets. Movant further

respectfully requests that this Court confirm that Nationwide’s payment of the Insured Persons’

defense costs incurred in defending against the various claims that the Creditors Committee have

asserted or that may be asserted against the Insured Persons, and each of them, by the Creditors

Committee, including, but not limited to, the Actions, will not violate the automatic stay in place.

       B.      Even if Policy Proceeds are Property of the Bankruptcy Estate, the Stay
               Should Be Lifted to Allow Payment of Defense Costs to the Insured Persons.

       22.     In the alternative, in the event that this Court determines that the Policy proceeds

are part of the bankruptcy estate’s assets, this Court should nevertheless lift the automatic stay

currently in place so that the Insured Persons may receive defense costs to which they are

contractually entitled to under the terms of the Policy. “Courts conduct a fact intensive, case-by-

case balancing test, examining the totality of the circumstances to determine whether sufficient

cause exists to lift the stay.” In re Downey Fin. Corp., 428 B.R. 595, 608-09 (Bankr. D. Del. 2010).

“It is not uncommon for courts to grant stay relief to allow payment of defense costs or settlement

costs to directors and officers . . . .” In re Allied Digital Techs. Corp., supra, 306 B.R. at 509

(Bankr. D. Del. 2004).

       23.     Several courts have held that where policies like that at issue in the present matter

provide coverage to the directors and officers for covered claims and defense costs, as well as

indemnification and entity coverage to the debtor, the automatic stay is properly lifted and defense

costs are forwarded to the insureds. For example, in In re CyberMedica, the court held that the

                                                12

Case: 20-30604      Doc# 752      Filed: 07/09/21     Entered: 07/09/21 14:23:21        Page 10 of
                                               13
stay should be lifted: “[The directors and officers] may suffer substantial and irreparable harm if

prevented from exercising their rights to defense payments. [The directors and officers] are in need

now of their contractual right to payment of defense costs and may be harmed if disbursements are

not presently made to fund their defense of the Trustee’s Complaint.” 280 B.R. 12, 18 (Bankr. D.

Mass 2002); see also In re Laminate Kingdom, LLC, 2008 Bankr. LEXIS 1594 (Bankr. S.D. Fla.

2008) (granting relief from stay in order to permit insurer to advance defense costs to insured

directors and officers); In re Boston Reg’l Med. Ctr. Inc., 285 B.R. 87 (Bankr. D. Mass 2002)

(same). “The automatic stay, to the extent applicable [ ] should be modified to permit the payment

of [ ] defense costs.” In re RC Liquidating Co., 2007 Bankr. LEXIS 401, at *5 (Bankr. M.D.N.C.

2007).

         24.    In the present matter, like In re CyberMedica, the Insured Persons will suffer

substantial and irreparable harm if they are denied access to defense costs provided by Nationwide

under the Policy. The present proceeding—indeed, each of the Actions—will be litigated in earnest

for the foreseeable future, at great financial cost. Moreover, lifting the stay as to the Policy

proceeds will benefit all parties and the bankruptcy estate in that the Insured Persons will not be

forced to dilute the estate assets in defense of this matter, allowing for the fair and timely resolution

of this matter. As such, Movant respectfully requests that, even if the Policy proceeds are deemed

to be part of the bankruptcy estate, the automatic stay be lifted as to the Policy proceeds to allow

the Insured Persons access to the defense costs to which they have a contractual right.

IV.      CONCLUSION

         For the foregoing reasons, Movant respectively requests that this Court issue an Order

lifting the stay so as to allow Nationwide to pay, reimburse, and/or advance defense costs incurred

and to be incurred by the Insured Persons in connection with claims covered by the Policy,



                                                   13

Case: 20-30604       Doc# 752       Filed: 07/09/21     Entered: 07/09/21 14:23:21          Page 11 of
                                                 13
including, but not limited to, the Actions and other claims which may be asserted by the Creditors

Committee. In the alternative, to the extent the automatic stay is applicable to the Policy proceeds,

Movant respectfully requests such stay be modified so as to permit the payment, reimbursement,

and/or advancement of defense costs incurred and to be incurred by the Insured Persons in

connection with claims covered by the Policy, including, but not limited to, the Actions and other

claims which may be asserted by the Creditors Committee, to which they are contractually

entitled.



Dated: July 9, 2021                           Respectfully submitted,

                                      By:
                                              Gabriel Z. Reynoso (CA SBN 234027)
                                              Winget, Spadafora & Schwartzberg, LLP
                                              1900 Avenue of the Stars, Suite 450
                                              Los Angeles, CA 90067
                                              Tel.: (310) 836-4800
                                              Fax: (310) 836-480
                                              Reynoso.g@wssllp.com

                                              Counsel for Movant Leslie Wallach




                                                 14

Case: 20-30604        Doc# 752    Filed: 07/09/21     Entered: 07/09/21 14:23:21        Page 12 of
                                               13
                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 9, 2021, the foregoing was electronically filed.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s system.




                                                 Gabriel Z. Reynoso




                                                   15

Case: 20-30604       Doc# 752       Filed: 07/09/21     Entered: 07/09/21 14:23:21          Page 13 of
                                                 13
